Citation Nr: 0024933	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected acromioclavicular separation with 
operative repair of the right shoulder, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to September 
1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that granted service connection 
for a right shoulder disability and assigned a 10 percent 
disability rating, effective September 27, 1997.  

The veteran was scheduled for a video-conference hearing 
before a member of the Board in August 2000; however, he 
failed to appear.


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  In his March 1999 substantive appeal, the 
veteran stated that he lost his job because he could not pass 
the physical.  He further stated that he had been told that 
movement in his shoulder was very loose.  Accordingly, the RO 
should obtain the veteran's complete post-service treatment 
records for his service-connected right shoulder disability, 
including any employment physicals, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA to identify and 
assess the severity of all residuals of his service-connected 
right shoulder disability.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for his 
service-connected right shoulder disorder 
since his separation from service.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any employment physicals.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination of the right 
upper extremity.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected acromioclavicular 
separation with operative repair of the 
right shoulder.  

The examiner should note the range of 
motion for the right shoulder (forward 
elevation, abduction, internal rotation, 
and external rotation as expressed in 
degrees and as measured by a goniometer) 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scars are poorly 
nourished or superficial or impose any 
limitation on 
function.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).
 
The examiner shoulder also state (1) 
whether there is any malunion of the 
right shoulder with deformity, and if so, 
to what extent; (2) whether there is 
recurrent dislocation of the right 
shoulder, and if so, whether there are 
frequent episodes of dislocation and 
guarding of all arm movements, or 
infrequent episodes and guarding of 
movement only at the shoulder level; and 
(3) whether there is any nonunion of the 
scapula or clavicle with loose movement.
 
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, 
review the evidence of record at the time 
of the November 1998 rating decision that 
was considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for acromioclavicular 
separation with operative repair of the 
right shoulder at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


